department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c contact person identification_number contact number fax number e mail address t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t1 date date uil index legend l m n a b date date date date date date employer_identification_number we have considered your application_for recognition of exemption from federal dear ------------- income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts profit corporation law your sole member is l an organization recognized by the you were incorporated on date as a nonprofit corporation under the a not-for- you have described your purpose as enabling employees of small_employer small_employer groups obtain health insurance for their employees through your internal_revenue_service as described in sec_501 of the code according to your articles of incorporation your principal purpose is to improve the health and welfare of the population of a by reducing the number of uninsured workers in a to help small businesses gain access to quality health insurance for their employees and to provide counseling and education about the quality and value of health benefit plans groups engaged in business in the b metropolitan area to obtain health insurance that they would otherwise be unable to afford you have defined the term small_employer groups as employers who employ between -- and --- employees you accomplish this by contracting with four insurance_companies to enable employer groups that participate in your programs to purchase health insurance from these insurance_companies for the benefit of their employees you do not sell or provide insurance either directly or as a broker your activities are described generally as follows organization by participating in your health insurance programs you collect the premiums from your participating employers and in turn you pay a portion of these premiums to your four contracting insurance_companies you also pay a portion of these premiums on behalf of these insurance_companies as fees and or commissions to various licensed insurance agents and brokers agents and brokers and your participating small employers and their employees you facilitate access to health insurance by small employers and their employees by contracting with each of these insurance_companies to provide them with certain administrative services under an administrative services agreement under these agreements the services you provide to the insurance_companies include billing participating employers for premiums collecting these premiums and remitting the collected premiums to the appropriate insurance_company you also are responsible for recruiting training and educating the insurance companies’ agents and brokers regarding your health insurance program in addition from the premiums you receive from your participating employers you pay the sales commissions the insurance_companies owe to their agents and brokers as compensation_for selling each insurance company’s respective insurance product you provide these various services to and on behalf of the four insurance_companies in return for their payment to you of certain administrative service fees entity to administer your health insurance programs you have entered into an administration agreement dated date amended on date with n a wholly-owned for-profit corporation to serve as third-party administrator for these programs under this agreement n provides you with various administrative and management services you have formed the m as a component of your organization not as a separate you describe yourself as a facilitator between four insurance_companies their you state that by virtue of the large number of employers who participate in your relating to your health insurance programs in return you pay n the fees described in the agreement programs you are able to negotiate with insurance_companies for the benefit of your participating employers and their employees lower more affordable premium rates for health insurance than these employers would otherwise be able to obtain on their own you state that without your programs these employers would be unable to afford to provide health insurance for their employees you state that since these employees cannot afford to purchase health insurance on their own were it not for your programs they would be unable to obtain health insurance for themselves and their families were and are expected to be as follows for the years ending date through date your actual and estimated revenues administrative services fees b funding agreement a funding total for the years ending date and date you collected the following premiums from your participating employers and paid the following amounts as premiums to your four contracting insurance_companies and as commissions to their agents and brokers premiums_paid to insurance_companies commissions paid to their agents total premiums received you also engage in sales and marketing advertising programs to promote your health insurance programs for the years ending date through date your actual and estimated expenses for this purpose are expected to be percent of your total expenses sales support marketing total total expenses percent law sec_1_501_c_4_-1 of the income_tax regulations states that a civic sec_501 of the code provides that an organization described in subsection c is exempt from income_taxation social welfare sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare league or organization may be exempt as an organization described in sec_501 if it is not organized or operated for profit and it is operated exclusively for the promotion of social welfare operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements in revrul_54_394 1954_2_cb_131 an organization’s sole activity was to provide television reception for its members on a cooperative basis in an area not readily adaptable to ordinary reception members were required to contract for and to pay services and installation fees in concluding that this organization did not qualify for exemption under sec_501 of the code this revenue_ruling stated sec_1_501_c_4_-1 of the regulations provides that an organization is when an organization’s only activity is to provide television reception on a cooperative basis to its members who contract and pay for such services such organization is held to operate for the benefit of its members rather than for the promotion of the welfare of mankind in revrul_55_311 1955_1_cb_72 the members of a local association of employees consisted solely of the employees of a particular corporation the association operated a bus for the convenience of its members the association’s income was derived from bus fares used to pay for the operation of the bus since the bus operated primarily for the benefit of the association’s members this revenue_ruling concluded that the association did not qualify for exemption under sec_501 of the code in revrul_62_167 1962_2_cb_142 an organization’s purpose was to construct and maintain a reflector-type television station capable of receiving signals of television stations and reproducing these signals so that satisfactory television would be available to the community in general membership was available to all persons in the area and the organization’s income was derived from membership fees and donations the reflector-type equipment received signals from three television stations and retransmitted these signals into the community the signals retransmitted by the reflector-type apparatus were available to any television in the community this revenue_ruling distinguished revrul_54_394 supra because in that revenue_ruling the television services were available only to members of the organization and only pursuant to a contract requiring the payment of membership fees and monthly maintenance charges however in this revenue_ruling the organization operated its system for the benefit of all television owners in the community it retransmitted television signals for the benefit of the entire community and it obtained memberships and contributions on a voluntary basis therefore the organization qualified for exemption under sec_501 of the code in revrul_73_349 1973_2_cb_179 an organization was formed to purchase groceries for its membership at the lowest possible prices it received orders from its members consolidated them and purchased the food in quantity each member paid for the cost of his or her food and each member was assessed an equal monthly service charge for the monthly operating costs membership was open to all individuals in a particular community this revenue_ruling stated that the organization was a private cooperative enterprise for the economic benefit or convenience of its members similar to the organization in 305_f2d_814 4th cir the organization in this revenue_ruling was operated primarily for the private benefit of members and any benefits to the community were not sufficient to meet the requirement of the regulations that the organization be operated primarily for the common good and general welfare of the people of the community accordingly it did not qualify for exemption under sec_501 of the code in revrul_75_199 1975_1_cb_160 an organization provided sick benefits for its members and paid death_benefits to the beneficiaries of members membership in the organization was restricted to individuals of good moral character and health who belonged to a particular ethnic group and resided in a stated geographical area the organization’s activities consisted of holding monthly meetings and maintaining an established system for the payment of sick and death_benefits its income was derived primarily from membership dues and was used to pay benefits to members and for miscellaneous operating_expenses in concluding that this organization did not qualify for exemption under sec_501 of the code this revenue_ruling found that it was essentially a mutual self-interest organization its income was used to provide direct and economic benefits to members and any benefit to the larger community was minor and incidental this revenue_ruling stated where the benefit from an organization is limited to that organization’s members except for some minor and incidental benefit to the community as a whole the organization is not operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code revrul_75_199 pointed out the distinction between revrul_54_394 supra and revrul_62_167 supra stating the first activity is designed to benefit only the organization’s members who have contracted to pay membership fees and monthly maintenance charges while the second is made available to everyone in the area accordingly since the benefit from the organization in question is for its members and there is only minor and incidental benefit to the community as a whole the organization does not qualify for exemption from federal_income_tax under sec_501 of the code in revrul_75_286 1975_2_cb_210 the residents of a city block formed an in addition revrul_75_199 modified revrul_55_495 1955_2_cb_259 by removing the conclusion that the organization in that revenue ruing was exempt under sec_501 of the code that ruling involved an association providing life sick accident or other_benefits to members or their dependents where membership was restricted to individuals who subscribe to a designated religious creed are of good character and health and have the ability to earn a livelihood organization to preserve and beautify that block to improve all public facilities within the block and to prevent physical deterioration of the block much of the public area improved by the organization is part of the public roadway lying between the sidewalk and the street in front of private property owned by members of the organization this revenue_ruling concluded that since the organization’s activities promote social welfare because they beautify and preserve public property although they are limited to a particular block the community as a whole benefits thus the organization qualifies for exemption under sec_501 of the code a suburban community to provide bus transportation during rush hours between the community and the major employment centers in the metropolitan area during that time regular bus service was inadequate the organization contracted for buses and drivers planned their routes and schedules and arranged for volunteers to collect the fares on each trip although everyone may ride the organization’s buses for the established fare almost all riders live in the community since revenue from fares was not always sufficient to meet the organization’s expenses the organization sought and received financial assistance from different governmental units this revenue_ruling in revrul_78_69 1978_1_cb_156 an organization was formed by residents of in revrul_78_429 1978_2_cb_178 an organization operated an airport on found that the organization was providing a useful service to all members of the community the bus service provided was not commercially available and was subsidized by governmental financial assistance participation in the organization’s activities was open to all community residents and volunteers carried out its activities this method of operation indicated that it was not carrying on a b usiness with the general_public in a manner similar to organizations that are operated for profit as a result since it promoted the common good and general welfare of the people of the community it qualified for exemption under sec_501 of the code land owned by a municipality under a contract with the municipality’s city council the municipality supervises the overall operation of the airport through a special committee appointed by the city council the airport serves a four-county rural_area that has no other airport facilities although any member of the community may use the airport most of the planes stored at the airport are owned by key local businesses that are essential the area’s economy the airport is used predominantly by executives employees and clients of the local companies hangers are available for rent to any aircraft_owner in the community the f a a provides grant aid to the organization this revenue_ruling concluded that by operating an airport not otherwise available to the people of a rural_area the organization meets a community need the overall supervision and control exercised by the city council ensures that the organization is responsible to the community therefore the organization qualifies for exemption under sec_501 of the code in revrul_80_205 1980_2_cb_184 the irs announced that it will not follow the decision in 389_fsupp_858 w d pa which held that an organization providing recreational facilities to the employees of selected corporations qualifies for exemption under sec_501 of the code in this case the organization had a board_of trustees consisting of three employees of a certain corporation the organization’s activities consisted of maintaining and operating guest and recreational facilities on a farm near the community where the corporation was located the organization’s facilities were available principally to employees of the corporation and also to their guests and the employees of other selected corporations and their guests this revenue_ruling concluded that by restricting use of the facilities to employees of selected corporations a nd their guests the organization was primarily benefiting a private group rather than primarily benefiting the common good and general welfare of the community department in a community promoted the professional development of its members educated the public to recognize and appreciate the value of the service of the members and provided a lump-sum payment to each member upon retirement or a lump-sum payment to beneficiaries upon the member’s death its primary sources of income were from contributions by the general_public and through public fund -raising in revrul_81_58 1981_1_cb_331 an association of officers of a police events upon joining the organization members are required to pay a nominal one- time membership fee in concluding that the organization did not qualify for exemption under sec_501 of the code this revenue_ruling described the organization as essentially a mutual self-interest type organization its income was used to provide direct economic benefits to members in relying on revrul_75_199 supra the ruling stated although the class of employees benefited by the organization consist of police officers engaged in the performance of essential and hazardous public services and there is an incidental benefit provided by the organization to the larger community the fact remains that the primary benefits from the organization are limited to its members revrul_86_98 1986_2_cb_74 held that an individual practice association that provides health services through written agreements with health maintenance organizations hmos does not qualify for exemption under sec_501 of the code the organization negotiates contracts on behalf of its members with various hmos administers the claims received from its members and pays them according to its reimbursement agreement this ruling concluded that the organization is akin to a billing and collection service and a collective bargaining representative negotiating on behalf of its member-physicians with hmos in addition the organization does not provide to hmo patients access to medical_care which would not have been available but for the establishment of the organization this ruling also concluded that the organization operates in a manner similar to organizations carried on for profit and its primary beneficiaries are its member-physicians rather than the community as a whole citing rev ruls and both supra in 305_f2d_814 4th cir lake forest was organized as a nonprofit membership corporation it purchased from the federal government two defense housing projects for use as cooperative nonprofit homes for its members the number of members in the corporation was limited to the number of dwellings available preference in membership was given to war veterans having inadequate housing and then to other eligible persons a member was entitled to purchase the right to perpetually use a dwelling_unit at a specific price a member would pay monthly principal and interest and a monthly operating fee a member could transfer his perpetual use only to a member of his family if a member desired to leave the residence lake forest had a right to purchase the perpetual use but if it did not the member could sell the use to anyone acceptable to lake forest not qualify for exemption under sec_501 of the code civic stating in reversing the tax_court the court_of_appeals concluded that lake forest did the court first concluded that lake forest did not meet the dictionary definition of while the advantages offered by lake forest are available to all citizens eligible for membership the benefits are not municipal or public in their nature nor are they bestowed upon the commonalty as such 158_f2d_272 cir lake forest is not a movement of the citizenry or of the community rather at most it is a venture - - unquestionably praiseworthy - - for securing its members living quarters f 2d pincite the court also concluded that lake forest did not meet the dictionary definition of social or welfare stating it does not propose to offer a service or program for the direct betterment or improvement of the community as a whole citations omitted it is not a charitable corporation in law or equity for its contribution is neither to the public at large nor of a public character citations omitted lake forest does of course furnish housing to a certain group of citizens but it does not do so on a community basis it is a public-spirited but privately-devoted endeavor its work in part incidentally redounds to society but this is not the social welfare of the tax statute than members it is a circumstance too insubstantial to qualify the entire activity of the corporation as in the social welfare size of membership in ratio to local population is not controlling on whether an organization is civic’ or social the number affected is not the criterion a private project may touch an appreciable segment of the people of a large physical area and yet for want of the considerations mentioned not be converted into a civic or social undertaking classification as civic or social depends on the character - - as public or private - - of the benefits bestowed of the beneficiary and of the benefactor emphasis added the court_of_appeals concluded whatever the nature of the rights or privileges thus afforded persons other t he property has been sold to a private corporation having no civic community or public status and permitted - - though as a last classification - - to sell shelter not only to veterans but even generally to other eligible persons without delimitation unless each preceding class exercises its preference in days while the occupancy preferences may contribute to the promotion of social welfare they do not overbalance the private nature of the project the court distinguished u s v pickwick electric membership corp 158_f2d_272 6th cir by stating pickwick dealt with a situation embraced by the statute the taxpayer was a public_utility corporation organized and run to provide electric energy for several counties under a program authorized and encouraged by the state of tennessee one of its purposes was to bring electricity to many communities which had none as well as to speed the improvement of rural electrification of the area generally the service and membership could be enjoyed by the public at large and on a nonprofit basis although a commercial benefit it was available to citizens as citizens and promotive of social welfare for the fiscal years ended date through percent of f 2d pincite - in 39_tc_756 a nonprofit membership corporation that was created in purchased nearly big_number acres of land in the pocono mountains of pennsylvania to carry on studies and continue the development of certain liberal and progressive social programs this facility is referred to as tamiment its membership was limited to persons in the organization was recognized as tax-exempt under the predecessor of sec_501 of the code and in it was recognized as exempt under sec_501 except for to tamiment never received any contributions through tamiment earned substantial profits so that its accumulated surplus grew from about dollar_figure in to about dollar_figure million in tamiment’s total revenues were derived from operating the tamiment resort percent of total revenues were used for operating_expenses percent of total revenues was expended for social welfare activities and percent of total revenues consisted of contributions and donations to other organizations from date through date tamiment’s accumulated surplus grew from dollar_figure million to dollar_figure million the tax_court sustained this revocation finding that tamiment was primarily engaged in the operation of the resort at tamiment and that its activities in operating said resort did not in themselves constitute and were not merely incident to the promotion of social welfare t c pincite the tax_court concluded that tamiment’s operation of this resort when considered in relation to its activities as a whole precluded it from qualifying for exemption under sec_501 of the code for several reasons principally or primarily for the promotion of social welfare within the meaning of the statute citing lake forest inc supra the tax_court stated first tamiment’s activities in operating the resort were not exclusively or even the irs revoked tamiment’s tax-exemption under sec_501 of the code p etitioner’s activities in maintaining and operating the large resort at tamiment were not directed to and did not result in providing benefits either for the public at large or for any community as a whole rather the facilities and activities at said resort were devoted principally and primarily to providing living accommodations meals and a variety of recreational and cultural programs for the personal benefit of paying guests who were attracted to the resort because it was an enjoyable and luxurious place for summer vacations and who were willing and able to pay the substantial daily or weekly overall rates which petitioner charged true it is that both the recreational and cultural activities provided did benefit those who participated in them but when the same are considered in light of the facts that they were furnished for financial consideration and were paid for by the guests as part of the package rates charged therefor we think it would be overstretching the meaning and intent of the tax exemption statute to include them within the ambit of promotion of social welfare t c pincite - second the tax_court was convinced that the operation of tamiment was its primary activity and not merely incidental to those social welfare activities that it carried on in this regard the tax_court stated what is even more significant is the fact that petitioner’s total revenues from all sources were disposed of principally in handling the operating_expenses of said resort in enlarging and improving the resorts’ facilities and in making additions to petitioner’s accumulated surplus and that by comparison only a relatively insignificant portion of such total revenues was expended in the promotion of social welfare activities ibid in addition the tax_court compared tamiment’s revenues and social welfare activities to its accumulated surplus for each of the years ended date to the tax_court concluded by stating aspect of plaintiff’s work looms so large as to overshadow all else we find that the crucial factor in light of the evidence is that the sale sec_39 t c pincite commerciality not operated primarily for the promotion of social welfare if its primary activity is carrying sec_1_501_c_4_-1 of the regulations provides that an organization is in 759_f2d_792 on a business with the general_public in a manner similar to organizations which are operated for profit 10th cir mutual aid the organization provided property and casualty insurance only to members of the church and their dependents if a member left the church the insurance would be cancelled the court_of_appeals determined that the church did not promote social welfare because it sold insurance it operated as a mutual_insurance_company not as a church congregation it engaged in underwriting practices consistent with those of the industry in general it required premium payments and it paid on claims when it received supporting documentation the court_of_appeals concluded that the presence of a substantial non-exempt purpose ie insurance for its members in return for premiums precluded the organization’s exempt status as an organization primarily engaged in the promotion of social welfare under sec_501 of the code association welfare plan trust v u s 850_f2d_1510 11th cir american association the american association of christian schools inc a tax-exempt association of churches formed a_trust to provide health hospital disability life accidental death and dismemberment dental and prescription drug insurance to employees of members’ schools and their dependents and beneficiaries citing mutual aid supra the court_of_appeals held that since the trust had a substantial private purpose providing insurance in return for premiums to its members it was not an organization exclusively engaged in the promotion of social welfare under sec_501 of the code in american association of christian schools voluntary employees beneficiary rationale organizations described in sec_501 of the code include civic leagues or social welfare organizations not organized for profit but operated exclusively for the promotion of social welfare in order to meet the requirements under sec_501 an organization must be operated exclusively for the promotion of social welfare see sec_1_501_c_4_-1 of the regulations an organization will meet this requirement if it is primarily engaged in promoting the common good and general welfare of the people of the community these regulations also state that an organization is embraced within this provision if it is operated primarily for the purpose of bringing about civic betterments and social improvements in accordance with sec_1_501_c_4_-1 of the regulations a nonprofit corporation whose activities benefit primarily its enrollees rather than the general_public does not promote the common good and general welfare of the people of the community depending on how different organizations operate the same activities may cause different results under sec_501 of the code rev ruls and both supra involved the provision of television services but since the organization in the latter ruling provided services to the entire community rather than just to its members it qualified for exemption as a social_welfare_organization revrul_75_199 supra made this distinction clear by holding that an association providing life sick accident or other_benefits to members or their dependents where membership was restricted to individuals who subscribe to a designated religious creed are of good character and health and have the ability to earn a livelihood does not qualify for exemption under sec_501 similarly rev ruls and both supra involved the provision of bus transportation in the former ruling the bus service benefited the organization’s members but in the latter ruling the community as a whole benefited from the bus service and thus the organization qualified for exemption as a social_welfare_organization in revrul_73_349 supra the service held that an organization that purchased groceries at the lowest possible prices but only for its members did not qualify as a social_welfare_organization under sec_501 of the code even though its membership was open to all individuals in the community also in revrul_81_58 supra an organization that provided a lump-sum payment to each retired police officer or his or her beneficiaries in the event of their death did not qualify for exemption under sec_501 because it was a mutual self-interest type organization services and collective bargaining negotiation only for its members did not qualify for exemption under sec_501 of the code because its primary beneficiaries were its members rather than the community as a whole and in revrul_86_98 supra an organization that provided billing and collection consistent with these revenue rulings are the decisions in people’s educational camp society inc v commissioner and commissioner v lake forest inc both supra these cases hold that organizations engaged in otherwise commendable activities the benefits of which are limited to the members of the organization rather than available to the community as a whole are not operated primarily for the purpose of bringing about civic betterments and social improvements within the meaning of sec_1_501_c_4_-1 of the regulations your operations are similar to the revenue rulings and judicial decisions which deny recognition of exemption under sec_501 of the code in that your health insurance programs benefit only your members ie your participating employers and their employees your activities making health insurance programs available to small employers who enter into participating trust agreements benefit only these employers and their employees rather than the community as a whole your health insurance programs are not available to non-participating employers or to the employees of non- participating employers your activities are distinguishable from the organization described in revrul_75_286 supra in that unlike the organization described in that ruling whose activities resulted in preserving and beautifying a public street your activities benefit only your participating employers and their employees your activities are also distinguishable from the activities carried on by the organization described in revrul_78_429 supra which operated an airport that was available to all members of the community your activities which limit the availability of health insurance only to your participating employers are similar to the activities of the organization described in eden hall farm supra a decision which the irs announced in revrul_80_205 supra it would not follow which restricted the use of its facilities to employees of selected corporations and their guests if a small_business in your community does not offer health insurance to its employees and has not entered into a participating trust agreement an employee of the small_business who cannot afford to purchase health insurance independently may not purchase health insurance under your health insurance programs because you restrict your health insurance programs to employers who participate in your programs and their employees affordable health insurance is available only to limited persons in the community in addition individuals who are unemployed may not take adva ntage of your health insurance programs similar to the revenue rulings discussed above and the decisions in commissioner v lake forest inc and people’s educational camp society inc both supra where the organizations’ benefits were limited to its members since the beneficiaries of your activities are restricted to participating employers and their employees rather than the community as a whole you are not operated exclusively for the promotion of social welfare by primarily engaging in promoting the common good and general welfare of the people of the community as required by sec_1_501_c_4_-1 of the regulations finally you have not established that any benefit that the community as a whole may derive from your health insurance programs for participating employers and their employees such as relieving the community of the financial burden of providing healthcare services to uninsured members of the community is more than incidental remote and tenuous rather than the community as a whole you do not operate primarily for the purpose of bringing about civic betterments and social improvements under sec_1 c - a i of the regulations commerciality consequently since your activities benefit only your participating employers sec_1_501_c_4_-1 of the regulations states that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit you operate as a facilitator between four insurance_companies their agents and brokers and your participating small employers and their employees you facilitate access to health insurance by small employers and their employees by contracting with these insurance_companies to provide them with certain administrative services these services include billing and collecting the premiums from your participating employers and remitting the appropriate premiums to your four contracting insurance_companies and paying on their behalf the sales commissions they owe to their agents and brokers as compensation_for selling each insurance company’s respective insurance product you also recruit train and educate agents and brokers as to your health insurance program you provide these various services for these insurance_companies in return for certain administrative fees which represent percent of your total revenues you contract with your own third-party administrator to provide various administrative and management services in connection with these activities you also engage in extensive marketing and advertising programs in fiscal years ------- and ------- you collected premiums from your participating employers of dollar_figure-------million and dollar_figure-------million respectively remitted premiums to your four contracting insurance_companies of dollar_figure-------million and dollar_figure-------million respectively and paid on their behalf the sales commissions they owe to their agents and brokers of almost dollar_figure--million and dollar_figure-----million respectively in addition your marketing and advertising programs represent --- percent of your total expenses by operating as a facilitator for the sale of health insurance by your contracting insurance_companies to your participating employers and by providing various commercial services for your contracting insurance_companies in return for a fee you operate in a commercial manner similar to the organizations described in revrul_86_98 mutual aid and american association all supra thus your activities are not significantly distinguishable from the same activities carried on by similar for-profit organizations that arrange for the sale of insurance to participating employers similar to organizations which are operated for profit within the meaning of sec_1_501_c_4_-1 of the regulations thus you are not operated primarily for the promotion of social welfare under sec_501 of the code conclusions therefore you are carrying on a business with the general_public in a manner based on all the facts and circumstances you have not established that you operate primarily for the purpose of bringing about civic betterments and social you have the right to protest this ruling if you believe it is incorrect to protest improvements as required by sec_1_501_c_4_-1 of the regulations in addition you have not established that your activities are significantly distinguishable from the same activities carried on by a business operated for profit as required in sec_1_501_c_4_-1 thus you are not primarily engaged in promoting the common good and general welfare of the people of the community as a result you are not operated exclusively for the promotion of social welfare as required by sec_1_501_c_4_-1 consequently you do not qualify for recognition of exemption under sec_501 of the code as an organization described in sec_501 you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within thirty days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if you also disagree with o ur proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice in the event this ruling becomes final it will be made available for public inspection if we do not hear from you within days this ruling will become final and a copy internal_revenue_service ------------------------- ----------- constitution ave n w washington d c in accordance with the power_of_attorney currently on file with the internal if you do not intend to protest this ruling and if you agree with our proposed if you have any questions please contact the person whose name and telephone deletions as shown in the letter attached to notice you do not need to take any further action number are shown in the heading of this letter revenue service we are sending a copy of this letter to your authorized representative enclosure notice charles p barrett lois g lerner director exempt_organizations rulings agreements sincerely
